EXHIBIT 10.4

 

LICENSE AGREEMENT

 

This Agreement is made as of the 21 day February of 1996, between MEDISORB
TECHNOLOGIES INTERNATIONAL L.P., a Delaware limited partnership (hereinafter
"Medisorb") and JANSSEN PHARMACEUTICA INTERNATIONAL, a division of Cilag
International AG, a Swiss business corporation ("Janssen").

 

WHEREAS, the parties have entered into a certain Development Agreement, dated
December 23, 1993 (the "Development Agreement"), for the development of a
Product (as described below); and

 

WHEREAS, Janssen has an option under the Development Agreement to enter into
this License Agreement for the Medisorb technology required to make, use and
sell the Product, which option Janssen has elected to exercise; and

 

WHEREAS, the parties believe that it is in their mutual best interest for
Medisorb to license to Janssen on an exclusive basis in the Territory, Medisorb
Patents and Technical Information within the Field, upon the terms and
conditions set forth herein;

 

NOW, IT IS HEREBY AGREED AS FOLLOWS:

 

(1) Definitions:  The following terms shall have the meanings ascribed to them
herein, unless the context otherwise requires:

 

(a) "Affiliate" shall mean any company controlling, controlled by, or under
common control with a party by ownership, directly or indirectly, of fifty
percent (50%) or more of the total ownership or by the power to control the
policies and actions of such company.

 

(b) "Development Program" shall mean the development activities conducted by the
parties pursuant to the Development Agreement.

 

(c) "Field" shall mean the treatment of [

 

].

 

(d) "Improvements" shall mean any improvements or developments to or of the
Patents and Technical Information in the Field which Medisorb may acquire,

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

discover, invent, originate, make, conceive or have a right to, in whole or in
part, during the term of this Agreement, whether or not such improvement or
development is patentable.

 

(e) "International Registration Dossier" ("IRF") shall mean the Product
registration file compiled by Janssen Pharmaceutica N.V., Beerse, Belgium on
behalf of Janssen, the contents and format being such that it can be submitted
as such to national health authorities or be used as a basis for a national
application for marketing authorization for the Products in the specific format
required by such national health authorities.

 

(f) "Medisorb Polymers" shall mean bioresorbable aliphatic polyesters based on
glycolide, lactide, caprolactone and combinations of such polymers, which are
manufactured by Medisorb and utilized in Product(s) licensed under this
Agreement.

 

(g) "Net Sales" shall mean the gross amounts received from sales of Products
during a calendar quarter to third parties by Janssen, its Sublicensees or any
Affiliate of either, less any: (i) applicable sales taxes; (ii) cash trade or
quantity discounts; (iii) amounts repaid or credited by reason of rejections or
return of goods; or (iv) freight, postage and duties paid for. No deduction from
the gross sales price shall be made for any item of cost incurred by the seller
in its own operations incident to the manufacture,  sale or shipment of the
product sold. For purposes hereof, Net Sales shall not include sales of a
Product from Janssen or an Affiliate of Janssen to any Affiliate or Sublicensee
of either; it being intended that Net Sales shall only include sales to
unrelated third-parties.

 

(h) "Patents" shall mean (i) any and all existing issued patents and patent
applications or parts thereof which describe and claim a depot formulation of
Risperidone, or any chemical analogues of Risperidone with  similar
physiological activity, based on polymers of lactic and glycolic acids and the
production and use thereof; (ii) any other patents and patent applications filed
by or on behalf of Medisorb, or under which Medisorb has the rights to grant
licenses, which are needed to practice the inventions; and (iii) any reissues,
extensions, substitutions, confirmations, registrations, revalidations,
additions, continuations, continuations-in-part, or divisions of or to any of
the foregoing which are granted hereafter or any additional protection
certificate granted with respect thereto.

 

(i) "Product(s)" shall mean any and all depot formulations of Risperidone or any
chemical analogues of Risperidone with similar physiological activity, based on
polymers of lactic and glycolic acids which are designed to deliver Risperidone
or any of its chemical analogues, over an extended period.

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------

 

 



(j) "Sublicensees" shall mean any company or companies, other than Janssen's
Affiliates, sublicensed by Janssen.

 

(k) "Technical Information" shall mean all unpatented information, know-how,
practical experience, procedures, methodology, specifications, formulae and data
whether or not the same shall be patentable which have been heretofore developed
or acquired by Medisorb prior to the date of this Agreement and which are
necessary in order to use, manufacture or sell Products in the Field.

 

(l) "Territory" shall mean worldwide with the exception of the United States,
its Territories, Protectorates, Commonwealths, and all other political
subdivisions of the United States.

 

(2) License Grant

 

(a) Medisorb hereby grants to Janssen in the Territory an exclusive license
under the Patents and Technical Information existing prior to the effective date
of this Agreement, with the right to grant sublicenses thereunder, for all
purposes within the Field to practice and use the Patents and Technical
Information, including the rights to manufacture and have manufactured, to use
and have used, and to sell and have sold Products. Medisorb exclusively retains
all rights under the Patents and Technical Information outside the Field and for
use other than in Products. The right to grant sublicenses granted hereunder is
exclusive to Janssen and shall not extend to Janssen Affiliates or Sublicensees.

 

(b) Medisorb shall offer to Janssen for incorporation into this License
Agreement on reasonable terms and conditions, Medisorb Improvements in the Field
which, if incorporated into Janssen's then current
commercial Product(s),  would: (i) result in significant changes in either
the specifications for such Product(s) or the processes for producing
such Product(s), and (ii) would reasonably be expected to result in enhanced
market value and/or profitability of such Product(s).  Examples of such
Improvements would include: (i) the development by Medisorb of a non-aqueous
injection vehicle which offers significant advantages with respect to ease
of administration and (ii) the development by Medisorb of technology enabling
[                 ].  It is the parties' understanding that the effect of any
such license amendment would, in general, be either an extension of the term of
this Agreement for a mutually agreed period or a marginal increase in the then
current royalty rate. All other Medisorb Improvements shall be made available to
Janssen for its use without further agreement. Proprietary rights to
Improvements jointly developed by Medisorb and Janssen shall be governed by the
terms of Section 5(c) of this Agreement.

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------

 

 



(c) In the event that at any time during the term of this Agreement Medisorb is
unable for any reason whatsoever to supply the Medisorb Polymers required by
Janssen for use in Products, then the license granted under paragraph 2(a) above
shall be expanded to include the Medisorb Technology required to make and use
the Medisorb Polymers.

 

(3) Royalties:

 

(a) Janssen shall pay or cause to be paid to Medisorb a running royalty with
respect to all Products sold to customers by Janssen, its Affiliates and
Sublicensees, payable quarter-annually in arrears within sixty (60) days
following the end of each three (3) month period ending on March 31, June 30,
September 30 or December 31 in any year during the term hereof, as follows:  (i)
2.5% of the Net Sales of each unit of Product sold during the preceding calendar
quarter during the term hereof, if such unit of Product was manufactured by
Medisorb pursuant to a written contract for the supply of Product; or (ii) 5.0%
of the Net Sales of each unit of Product sold during the preceding calendar
quarter during the term hereof, if such unit of Product was not manufactured by
Medisorb pursuant to a written contract for the supply of Product.  Any
withholding or other tax that Janssen or any of its Affiliates are required by
statute to withhold and pay on behalf of Medisorb with respect to the royalties
payable to Medisorb under this Agreement shall be deducted from said royalties
and paid contemporaneously with the remittance to Medisorb; provided, however,
that in regard to any tax so deducted Janssen shall furnish Medisorb with proper
evidence of the taxes paid on its behalf.

 

(b) In the event that, in a country where Product is not claimed in a valid
Patent, a similar product obtains a market share greater than [   ]% of the
total market revenues for Products and similar products in such country, the
parties agree to meet and negotiate in good faith an appropriate reduction in
the royalty rate then in effect.  In no event shall a reduction in royalty rates
pursuant to this section result in royalty rates [ ] of the rates specified
under  Section 3(a)(i) and 3(a)(ii) of this Agreement. For the purposes of this
section, "similar product" shall mean a generic version of the Product(s) where:
(i) the active agent is [             ], or a chemical analogue thereof
and  (ii) the excipient is comprised of lactic and/or glycolic acids.  In the
event that patent protection for Product(s) becomes available subsequent to a
royalty reduction pursuant to this section, the parties agree to (i) reinstitute
the royalty otherwise applicable, and (ii) in the event that any recovery is
obtained for prior infringement of the subsequently issued patent, the parties
will first apply such recoveries to reimbursing Medisorb for royalties it would
otherwise have received.

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------

 

 



(c) Janssen shall keep complete and adequate records with respect to the
proceeds of Products on which it has to pay royalties payable hereunder for at
least two (2) years after expiry of the year they concern. Medisorb shall have
the right to have such records of Janssen inspected and examined, at Medisorb's
expense, for the purpose of determining the correctness of royalty payments made
hereunder.

 

Such inspection shall be made by an independent, certified public accountant to
whom Janssen shall have no reasonable objection.  Such accountant shall not
disclose to Medisorb any information other than that necessary to verify the
accuracy of the reports and payments made pursuant to this Agreement.  It is
understood that such examination with respect to any quarterly accounting period
shall take place not later than two (2) years following the expiration of said
period.  Not more than one examination per year shall take place.

 

Based upon the verification of such reports and whenever there is reasonable
doubt about the accuracy of the sales of Product realized by an Affiliate or
sublicensee, Medisorb may reasonably request Janssen to audit the books of such
Affiliate or such sublicensee in accordance with any applicable contractual
provision, in order to confirm the accuracy of such reports.

 

(4) Production of Product/Technology Transfer:

 

(a) Janssen shall use its reasonable efforts to commercialize and market
Product, or to have the same commercialized and marketed.

 

(b) In the event that Janssen determines to manufacture Product itself or have
Product manufactured by a third party, Medisorb shall transfer to Janssen all
relevant Technical Information, and provide such technical assistance, upon
mutually agreed terms and conditions, as is required by Janssen in order to
enable the manufacture of Product by Janssen or its designated third party
manufacturer. However, with respect to such third party manufacturers, except as
limited by a written Product manufacturing agreement between Janssen and
Medisorb, Medisorb will have a right of first refusal as to the manufacture and
supply to Janssen of all Product(s), and component bioabsorbable polymers
utilized in such Product(s). Medisorb will have a period of thirty (30) days
following written notice from Janssen of terms it is offering to, or prepared to
accept from, a third party manufacturer to notify Janssen of its intention to
exercise its right of first refusal to supply Product and/or component
bioabsorbable polymers thereof to Janssen, its Affiliates and Licensees on terms
no less favorable to Janssen than those offered by such third party
manufacturer. Such third party manufacturer cannot be an in-kind competitor to
Medisorb and must be reasonably acceptable to Medisorb with respect to
confidential protection of

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------

 

 



Medisorb's Technical Information. In the event that at any time during the term
of this Agreement Medisorb is unable for any reason whatsoever to supply the
Medisorb Polymers required by Janssen for use in Products, then the right of
first refusal under this paragraph respecting the supply of the
component bioabsorbable polymers shall be eliminated. For the purposes of this
section, an "in-kind" competitor shall mean any organization which regularly
engages in the contract development and/or contract manufacture of injectable
controlled release drug delivery systems comprising a polymeric excipient based
on lactic and/or glycolic acids and/or other closely related monomers. This
Section 4(b) specifically supercedes Section 7(B) of the Development Agreement,
which Section 7(B) shall be of no further force or effect.

 

(c) The right of first refusal granted to Medisorb pursuant to Section 4(b)
above shall be contingent upon: (i) Medisorb and Janssen reaching an agreement
concerning the financing, scheduling and construction in Europe of a Medisorb
manufacturing facility within twelve (12) months of the date first above written
or the initiation of Phase III human clinical trials, whichever is later, and
(ii) prior to the qualification of Medisorb's European manufacturing facility,
Medisorb using reasonable efforts to supply from its United States manufacturing
facilities all of Janssen's commercial requirements for Product pursuant to the
Product Supply Agreement anticipated by Section 7(A) of the Development
Agreement.

 

(5) Proprietary Rights

 

(a) Medisorb will retain title to and ownership of all technology (including,
without limitation, all patents, inventions, and data relating thereto) relating
to absorbable polymers, controlled release of active agents, and/or
manufacturing methods or processes relating to such polymers and the controlled
delivery systems for active agents based on such polymers previously owned by
Medisorb or developed by Medisorb as a result of the Development Program or
otherwise. Medisorb will pay its own costs and expenses in connection with the
protection of any such technology, including all patent application and
maintenance costs and Janssen agrees to provide Medisorb with any necessary
utility information.

 

Medisorb shall inform Janssen of any patent application it wishes to file to
protect proprietary rights defined in Article 5, resulting from either the
Development Program or the preliminary Development Program and shall forward a
copy of any such patent application to Janssen at least one month prior to
filing.





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------

 

 



Medisorb shall consider any suggestions made by Janssen for amplifying such
application and shall accordingly amend the application where in Medisorb's
opinion it is appropriate.

 

Nine months after the first filing, Medisorb shall propose a list of countries
in which it intends to file foreign equivalents. Janssen shall be given the
opportunity to propose further countries to be added to the list. In case the
adding of some or all of these further countries is unacceptable  to Medisorb,
Janssen shall have the right to file patent applications in those countries, in
Medisorb's name and at Janssen expense. Medisorb shall assist in the transfer of
rights for the latter patent applications and shall provide all information
necessary to file and prosecute such patent applications.

 

Medisorb shall not abandon part or whole of any of the patents or patent
applications without having first consulted Janssen, which shall have the right
to further pursue any patents or patent applications which Medisorb wishes to
abandon, or parts thereof, in its own name and at its own expense.

 

(b) Janssen and/or its Affiliate will retain title to and ownership of all
technology (including, without limitation, all patents, inventions, and data
relating thereto) relating to Risperidone or any chemical analogues of
Risperidone with similar physiological activity previously owned by Janssen
and/or its Affiliate or developed by Janssen as a result of this Agreement or
otherwise. Janssen and/or its Affiliate will pay its own costs and expenses in
connection with the protection of any such technology, including all patent
application and maintenance costs and Medisorb agrees to provide Janssen with
any necessary utility information.

 

(c) Any inventions, other than those falling under either section 5(a) or 5(b)
hereof, having an inventorship jointly between at least one employee of Janssen
or an Affiliate of Janssen and one employee of Medisorb or an Affiliate of
Medisorb shall be jointly-owned by Janssen and Medisorb. Each party will
cooperate fully in the filing and prosecution of such patent applications.

 

Janssen and Medisorb shall agree on which of both shall be responsible for the
filing, prosecution and maintenance of any such joint patent applications and
patents (hereinafter referred to as the "Responsible Party"). In principle, the
party having contributed the most to the invention to be protected shall be the
responsible party, unless agreed upon differently. Upon mutual consent, the
responsible party may select an agent for drafting, filing and prosecuting a
joint application. However, both parties shall agree who shall be the agent and
to what extent this agent shall be used. 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7

--------------------------------------------------------------------------------

 

 



The Responsible Party shall consult the other party when drafting any new
jointly owned patent application. The final draft shall be forwarded to the
other party at least one month prior to filing to give the opportunity to make
final comments.

 

The Responsible Party shall propose a list of countries in which it intends to
file such patent applications. The other party shall be given the opportunity to
propose further countries to be added to the list. In case the adding of some or
all of these further countries is unacceptable to the Responsible Party, the
other party shall have the right to file patent applications in those countries,
in its own name and at its own expense. The Responsible Party shall assist in
the transfer of rights for the latter patent applications and shall provide all
information necessary to file and prosecute such patent applications.

 

The Responsible Party shall not abandon part or whole of any of the patents or
patent applications without having first consulted the other party, which shall
have the right to further pursue any patents or patent applications which the
responsible party wishes to abandon, or parts thereof, in its own name and at
its own expense.

 

All out-of-pocket costs made in relation to joint patent applications and
patents shall be shared equally by Janssen and Medisorb. A statement of costs
shall be made up on a quarterly basis and invoiced to the other party.

 

Medisorb shall grant to Janssen an exclusive fully-paid up royalty free license
with the right to sublicense to make, have made, use and sell under any such
patents or patent applications for the duration of the patents, any
continuations, continuations in part, divisions, patents of addition, reissues,
renewals or extensions thereof or any supplementary protection  certificates
granted with respect thereto, in respect of any claims concerning the
application of Risperidone or any chemical analogues of Risperidone with similar
physiological activity. However, nothing contained in this paragraph shall
obviate Janssen's obligation to pay royalties under Section 3 hereof with
respect to any Products developed hereunder.

 

Janssen shall grant to Medisorb an exclusive fully paid-up royalty free license
with the right to sublicense to make, have made, use and sell under any such
patents or patent applications for the duration of the patents, any
continuations, continuations in part, divisions, patents of addition, reissues,
renewals or extensions thereof or any supplementary protection certificates
granted with respect thereto, in respect of any claims concerning the
application of bioabsorbable polymers in the field of human and/or veterinary
medicine.

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8

--------------------------------------------------------------------------------

 

 



(d) In addition, each party will retain exclusive title to its    respective
confidential information in accordance with the provisions of Article 9 below.

 

(6) Patent Infringement

 

(a) In the event that either party becomes aware that any third party is
infringing any patents included within the Patents in any country or countries,
the party becoming aware of such infringement shall promptly give notice of such
infringement to the other party. Any possible action against such alleged
infringement of the Patents will be carried out by either or both of the parties
in accordance with the provisions specified hereinafter in paragraphs (b), (c),
(d) and (e).

 

(b) Whenever it would concern a patent or patent application falling within the
definition of Patents and of which Medisorb retains full title and ownership
pursuant to Article 5 a), Medisorb shall use all reasonable efforts to take
action against such infringement in its own name, at its own expense and on its
own behalf.

 

If Medisorb fails to take action against such infringement, or if Medisorb does
not use reasonable efforts in carrying out such action after commencement
thereof, within thirty (30) days after the notice referred to in paragraph (a)
above or after having become aware of such infringement, Janssen shall be
entitled at its own discretion and at its own expense, to take immediate action
against such infringement in its own name, at its own expense and on its own
behalf. If Janssen commences or assumes such action, Janssen may credit
[                             ] of any royalty otherwise due to Medisorb for
sales in such country or countries against the amount of the expenses and costs
of such action, including without limitation, attorney fees actually incurred by
Janssen.  The amount of expenses so deducted shall be paid to Medisorb out of
the recoveries, if any, received by Janssen as a result of such action.  Except
for such repayment of royalties deducted, Janssen shall be entitled to retain
all recoveries therefrom.

 

In no event shall Medisorb settle with such infringing third party in the Field
without the prior written consent of Janssen.

 

(c) Whenever it would concern a patent or patent application falling within the
definition of Patents and of which Janssen retains full title and ownership
pursuant to Article 5 B), Janssen shall have the right but not the obligation to
take action against such infringement in its own name, at its own cost and on
its own behalf. If Janssen fails to take action against such infringement, or if
Janssen does not use reasonable efforts in carrying out such action after
commencement thereof, within thirty (30) days after the notice referred to

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9

--------------------------------------------------------------------------------

 

 



in paragraph (a) above or after having become aware of such
infringement, Medisorb shall be entitled at its own discretion and at its own
expense, to take action against such infringement. Medisorb shall be entitled to
retain all recoveries, if any, therefrom.

 

(d) Whenever it would concern a patent or patent application falling within the
definition of Patents and of which Janssen and Medisorb jointly retain full
title and ownership pursuant to Article 5 (c), and whenever in such case the
infringing product would be a drug product falling within the definition of the
Field, Janssen shall have the right but not the obligation to take action
against such infringement in its own name, at its own cost and on its own
behalf. If Janssen fails to take action against such infringement, or if Janssen
does not use reasonable efforts in carrying out such action after commencement
thereof, within thirty (30) days after the notice referred to in paragraph (a)
above or after having become aware of such infringement, Medisorb shall be
entitled at its own discretion and at its own expense, to take action against
such infringement, it being understood that Janssen will have a continuing right
to take over any such action at its own expense and shall pay to Medisorb from
any recoveries Janssen receives (i) Medisorb's expenses and (ii) from any sums
remaining after deduction of Medisorb's and Janssen's expenses, an amount
proportionate to Medisorb's expenses in relation to Janssen's expenses.

 

Whenever it would concern a patent or patent application falling within the
definition of Patents and of which Janssen and Medisorb jointly retain full
title and ownership pursuant to Article 5 (c), and whenever in such case the
infringing product would be a drug product falling outside the definition of the
Field, Medisorb shall have the right but not the obligation to take action
against such infringement in its own name, at its own cost and on its own
behalf.  If Medisorb fails to take action against such infringement, or if
Medisorb does not use reasonable efforts in carrying out such action after
commencement thereof, within thirty (30) days after the notice referred to in
paragraph (a) above or after having become aware of such infringement, Janssen
shall be entitled at its own discretion and at its own expense, to take action
against such infringement, it being understood that Medisorb will have a
continuing right to take over any such action at its own expense.  If Janssen
commences or assumes such action, Janssen may credit [                 ]of any
royalty otherwise payable to Medisorb payable hereunder against the amount
of the expenses and costs of such action, including without limitation,
attorney fees actually incurred by Janssen. The amount of expenses so deducted
shall be paid to Medisorb out of the recoveries, if any, received by Janssen as
a result of such action. Except for such repayment of royalties deducted,
Janssen shall be entitled to retain all recoveries therefrom.

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10

--------------------------------------------------------------------------------

 

 



(e) Each party agrees to cooperate reasonably with the other party in such
litigation, including making available to the other party records, information,
and evidence relevant to the infringement of the Patent.

 

(7) Third Party Intellectual Property Rights

 

(a) Medisorb warrants that to the best of its current knowledge and belief the
Products to be developed hereunder will not infringe the patent rights of any
third party.

 

(b) In the event that the manufacture, use or sale of the Product would
constitute an infringement of the rights of a third party in a country because
of the use of the Patents or Medisorb's know how, each party shall, as soon as
it becomes aware of the same, notify the other thereof in writing, giving in the
same notice full details known to it of the rights of such third party and the
extent of any alleged infringement.  The parties shall after receipt of such
notice meet to discuss the situation, and, to the extent necessary attempt to
agree on a course of action in order to permit Janssen to practice the license
granted hereunder.  Such course of action may include:  (a) modifying the
Product or its manufacture so as to be noninfringing; (b) obtaining an
appropriate license from such third party; or (c) fight the claimor suit.  In
the event that within a short period of time, the parties fail to agree on an
appropriate course of action Janssen may decide upon the course of action in the
interest of the further development, manufacturing or commercialization of the
Product.

 

(c) In the event that the parties cannot agree on modifying the Product or in
the case that such modification would not be economically viable or regulatorily
feasible, Janssen, whenever it relates to know how, whether patented or not,
owned by Janssen in accordance with the provisions of Article 5 (b) and (c), or
Medisorb, whenever it relates to know how, whether patented or not, owned by
Medisorb in accordance with the provisions of Article 5 (a), will have the right
to negotiate with such third party for such license.  Both parties hereto will
in any event in good faith consult with each other with respect to such
negotiations and the party negotiating such license as indicated above, will
make every effort to minimize the amount of license fees and royalties payable
thereunder.  In no event shall either party as a result of such settlement,
grant a sublicense or cross license to the third party to settle the suit,
without the prior written approval of the other party.  In the event that such
negotiations result in a consummated agreement, any license fee and/or royalties
to be paid thereunder shall be paid by the party responsible for the
negotiations as indicated above, [                          ] of any license
fees or royalties paid by Janssen under such license will be creditable against
royalties due to Medisorb with respect to such country or countries.

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11

--------------------------------------------------------------------------------

 

 



(d) In the event that either or both parties would further to such notification
under Paragraph 7 (b) decide to defend such suit or claim in which a third party
alleges that the manufacture, use or selling of the Product infringes said third
party's patent in a country, Janssen shall have the right to apply
[                              ] of the royalties due to Medisorb on the sales
of the allegedly infringing Product against its litigation expenses.

 

(8) Term:

 

(a) Except as otherwise provided herein, this Agreement and the term of the
license granted to Janssen hereunder shall commence on the date first written
above and shall expire (i) upon expiration of the last to expire Patent in such
country or (ii) fifteen (15) years after the date of the first commercial sale
of Product in such country, whichever is later; provided, that in no event shall
the license granted hereunder expire later than the twentieth anniversary of the
first commercial sale of Product in any country with the exception of the
following countries where the fifteen (15) year minimum shall pertain
regardless: Canada, France, Germany, Italy, Japan, Spain and the United Kingdom.
After expiration of the license granted to Janssen hereunder, Janssen shall
retain a fully paid-up non-exclusive license to manufacture, use and sell
Products in the Field in the Territory.

 

(b) Medisorb may convert the exclusive license granted under this Agreement to
non-exclusive if Janssen does not maintain the following minimum annual royalty
payments to Medisorb:

 

(i) With respect to the entire Territory, excluding Japan, the minimum royalty
obligation will first apply to the twelve month period following the anniversary
of the end of the month in which the Product was launched in the third major
country. For the purpose of this Article only, major country shall mean France,
Germany, United Kingdom or Italy. During the first twelve month period that such
minimum royalty obligation is applicable, the minimum royalty amount to be paid
by Janssen will be calculated by multiplying the applicable royalty rate by
[       ] percent of the actual aggregate net sales of other [          ]
products during such twelve month period in the three major countries referred
to above.

 

As from the subsequent twelve month period the minimum annual royalty amount to
be paid by Janssen will be calculated by multiplying the applicable royalty rate
by [  ]% of the aggregate net sales of other [                  ] products
during such period in all countries where Product has been launched and marketed
for a period of minimally twelve months prior to the actual reference twelve
month period; and





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12

--------------------------------------------------------------------------------

 

 



(ii) In Japan the minimum royalty obligation will be first applied to the twelve
month period following the anniversary of the end of the month in which the
Product was launched.  The minimum annual royalty amount to be paid by Janssen
will be calculated by multiplying the applicable royalty  rate by an amount
representing [  ]% of the aggregate net sales of other [       ] products in
Japan during such period.

 

Janssen shall have the right to make up any shortfall in minimum royalty
payments from Product sales, both in Japan and in the rest of the Territory
provided, such  make-up payment is made at the same time and in the same manner
as required for the underlying minimum royalty obligation.

 

Janssen may elect to have its exclusive rights converted into
non-exclusive rights on a country by country basis. As a consequence thereof,
such country's other [                ] products sales will no longer be taken
into account for calculating the above minimum royalty obligation.

 

(c) In the event that either party shall enter or be put into voluntary or
compulsory liquidation or have a receiver appointed or default in the observance
or performance of its obligations under this Agreement and shall fail to remedy
such default within ninety (90) days after the delivery of written notice from
the other party, the other party shall be entitled upon giving written notice to
terminate this Agreement.

 

(d) Janssen may terminate this Agreement without cause upon 30 days prior
written notice. Thereafter, Janssen shall have no further rights or privileges
with respect to the use of Medisorb Technology in Products and Medisorb shall be
under no further obligation of non-competition or exclusive dealing.

 

(e) Any early termination of the Agreement shall be without prejudice to the
rights of either party against the other accrued under this Agreement prior to
termination.

 

(f) Upon any termination of this Agreement, any remaining inventory of Product
may be sold, provided all royalties otherwise due hereunder are paid with
respect to such sales.

 

(9) Confidentiality:

 

(a) Each party agrees to keep confidential and to not use for any purpose other
than as set forth herein all technical information and materials supplied by the





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13

--------------------------------------------------------------------------------

 

 



other hereunder and any information a party may acquire about the other or its
activities as a result of entering into this Agreement, provided that such
obligation shall not apply to technical information or material which:  (i) was
in the receiving party's possession without restriction prior to receipt from
the other party or its Affiliates; (ii) was in the public domain at the time of
receipt; (iii) becomes part of the public domain through no fault of the
receiving party; (iv) shall be lawfully received from a third party with a right
of further disclosure; (v) shall be required to be disclosed by law, by
regulation or by the rules of any securities exchange.

 

(b) Except as may be otherwise provided herein, the confidentiality obligations
as set out in this Section shall continue so long as this Agreement remains in
force and thereafter for a period of seven (7) years.

 

(c) Janssen shall cause its Affiliates and Sublicensees to abide by the
obligations of confidentiality with respect to unpublished information within
the Patents and Technical Information.

 

(d) Any confidential information relating to the subject matter of this
Agreement imparted to the other party prior to the execution of this Agreement
shall be considered to fall under the terms of this Agreement.

 

(10) Disclaimer of Warranty: Medisorb makes no representations or warranties,
express or implied, with respect to the Medisorb Patents and Technical
Information licensed to Janssen hereunder, including without limitation any
warranties of merchantability or fitness for a particular purpose.

 

(11) Liability

 

(a) Janssen agrees to indemnify, defend and hold harmless Medisorb from and
against any liability, loss, damages and expenses (including reasonable attorney
fees) Medisorb may suffer as the result of claims, demands, costs or judgments
which may be made or instituted against Medisorb by reason of personal injury or
damage to property arising out or caused by Janssen's promotion, use and sale of
the Product, except where such liabilities claims, demands, costs or judgments
are caused by Medisorb's  failure to provide Janssen with any information as
specified in Section 12 (c) and Article 13.  Medisorb will notify Janssen as
soon as it becomes aware of any such claim or action and agrees to give
reasonable assistance in the investigation and defense of such claim or action
it being understood that it shall allow Janssen to control the disposition of
the same.

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14

--------------------------------------------------------------------------------

 

 



(b) Medisorb agrees to indemnify, defend and hold harmless Janssen from and
against any liability, loss, damages and expenses (including reasonable attorney
fees) Janssen may suffer as the result of claims, demands, costs or judgments
which may be made or instituted against Janssen by reason of personal injury or
damage to property arising out or caused by Medisorb's  failure to provide
Janssen with any information as specified in Section 12 (c) and Article 13.

 

(c) In no event shall either party be liable for loss of profits, loss of
goodwill or any consequential or incidental damages of any kind of the other
party.

 

(12) Product Information and Adverse Drug Events

 

(a) As Janssen has superior knowledge of the end-use applications to which
Products licensed hereunder will be put, Janssen is responsible for providing
third parties with adequate information as to the medical profile of such
Products. Janssen will provide Medisorb with copies of the IPID (International
Product Information Document) and the IPPI (International Patient Package
Insert), which are all part of the IRF for the Product. For the purpose of this
Agreement IPID refers to the document that summarizes all medically relevant
features of the Product, including the instructions for use meant to inform the
medical profession, whereas the IPPI is a patient-oriented document, based upon
the IPID that summarizes all relevant information on the Product in lay
language. Janssen will keep Medisorb informed of any revisions or amendments in
the IPID and IPPI of the Product.

 

(b) Medisorb does not claim the expertise to judge whether Product(s) will
perform acceptably in Janssen's application(s). Janssen is the sole judge as to
whether Product(s) will perform acceptably in Janssen's application(s). Janssen
represents and warrants on an on-going basis during the term of this agreement
that it has the capability to assess the suitability of Product(s) in Janssen's
application(s) and agrees to conduct adequate testing to confirm the safety and
efficacy of Products prior to commercialization.

 

(c) Medisorb will provide to Janssen promptly after its discovery by Medisorb,
any information in its possession which indicates adverse effects in humans
associated with the Products, including the bioabsorbable polymeric components
thereof, licensed hereunder. For the purpose of this Agreement "adverse event"
shall mean an experience which is noxious and unintended and which occurs at
doses normally used in man for the prophylaxis, diagnosis or therapy of a
disease or for the modification of a physiological function and any report of an
overdose.

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15

--------------------------------------------------------------------------------

 

 



(13) Government Approvals

 

Janssen shall be responsible for conducting all necessary testing as well as
determining what, if any, government approvals are required for the use and sale
of Product licensed hereunder and shall comply with all such requirements prior
to and following the sale or distribution of such Products.

 

Medisorb shall cooperate fully with Janssen in obtaining regulatory approvals
for Product licensed hereunder and shall, at Janssen's request, provide
appropriate regulatory authorities with any and all information concerning
Medisorb's technology, Medisorb polymers and Medisorb's manufacturing process
for such Product.

 

In this respect Medisorb undertakes that it has submitted or will as soon as
possible submit a type IV Drug Master File to the FDA identifying Medisorb's
method of manufacture, release specifications and testing methods used in the
manufacture of its bioabsorbable polymers and a type I Drug Master File of
Medisorb's manufacturing facilities where Product may be manufactured. Medisorb
will authorize Janssen at its request to cross-reference any Medisorb Drug
Master Files relating to the Medisorb Polymers.

 

(14) Force Majeure:  Neither party shall be liable for its failure to perform
any of its obligations hereunder if such failure is occasioned by a contingency
beyond its reasonable control including, but not limited to, occurrences such as
strikes or other labor disturbances, lock out, riot, war, default by a common
carrier, fire, flood, storm, earthquake, other acts of God, inability to obtain
raw materials, failure of plant facilities or government regulation, act or
failure to act. Each party shall notify the other immediately upon occurrence or
cessation of any such contingencies. If such contingency continues unabated for
at least 180 consecutive days, either party shall have the right to terminate
this Agreement without further obligation beyond those actually incurred prior
to such termination.

 

(15) Press Communications:  Neither party shall originate any publicity, news
release or public announcement, written or oral relating to this Agreement,
including its existence, without the prior written approval of the other party.

 

(16) Notices:  Any legal notice required or permitted hereunder shall be
considered properly given if in writing and sent by first class mail, certified
mail or by telefacsimile to the party being notified at the respective address
of such party as follows:





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

16

--------------------------------------------------------------------------------

 

 



If to Medisorb:

 

Medisorb Technologies International L.P.

6954 Cornell Road

Cincinnati, OH 45242

USA

Facsimile: 513-489-2348

 

If to Janssen:

 

Janssen Pharmaceutica

Kollerstrasse 38

6300  Zug 6

Switzerland

Facsimile: 00-41-42449565

 

Such notice shall be effective upon receipt or upon refusal to accept
such notice. In any case, notice shall be presumed effective no later than five
(5) days after such notice is sent.

 

Neither party shall originate any publicity, news release or
public announcement, written or oral, relating to this Agreement, including
its existence, without the written approval of the other party.

 

(17) Assignment:  This Agreement shall not be assigned by either party without
the prior written consent of the other party; provided, however, that assignment
shall be permitted without such consent to any party, not less than 50% of the
total interest of which owns, is owned by, or is under common control with the
assigning party. In the event of any such permitted assignment the assignee
shall be subject to and shall agree in writing to be bound by the terms and
conditions of this Agreement.

 

(18) Dispute Resolution:  The parties shall amicably discuss and negotiate any
matters which arise under this Agreement and are not specifically set forth
hereunder.  If any disputes arise under this Agreement, the parties shall use
their best efforts to meet and resolve such disputes.  In the event that the
parties are unable to resolve any such disputes, then both parties hereby agree
to submit said disputes to the jurisdiction of the competent Courts of Zurich,
Switzerland, and agree that any litigation in any way related to this Agreement
shall be submitted to such Courts and that same shall be subject to Swiss law.

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17

--------------------------------------------------------------------------------

 

 



(19) Severability:  In the event any one or more of the provisions of this
Agreement should for any reason be held by any court or authority having
jurisdiction over this Agreement or any of the parties hereto to be invalid,
illegal or unenforceable such provision or provisions shall be validly reformed
to as nearly approximate the intent of the parties as possible and, if
unreformable; shall be divisible and deleted in such jurisdiction, elsewhere
this Agreement shall not be affected.

 

(20) Captions:  The captions of this Agreement are for convenience only, and
shall not be deemed of any force or effect whatsoever in construing this
Agreement.

 

(21) Waiver:  The failure on the party of a party to exercise or enforce any
right conferred upon it hereunder shall not be deemed to be a waiver of any such
right, nor operate to bar the exercise or enforcement thereof at any time
thereafter.

 

(22) Survival:  The following Articles of this Agreement shall survive the
termination or expiration of this Agreement:  5, 9, 10, 11, 15, 17,  and 18.

 

(23) Miscellaneous:  This Agreement may be executed by the parties hereto in
counterparts, each of which when so executed and delivered shall be considered
to be an original, but all such counterparts shall together constitute but one
and the same instrument. This Agreement is the complete agreement of the parties
and supersedes all previous understandings and agreements relating to the
subject matter hereof.  Neither this Agreement nor any of the terms hereof may
be terminated, amended, supplemented, waived or modified orally , but only by an
instrument in writing signed by the party against whom enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Agreement as of the day and year first above written.

 

 

JANSSEN PHARMACEUTICA INTERNATIONAL

A division of Cilag International AG

 

 

 

 

 

By:

/s/ Erik Rombouts

 

Name:

Erik Rombouts

 

Title:

Operations Director

 

Date:

February 21, 1996

 

 

 

 

 

 

 

[Second Janssen Signatory]

 

 

 

 

 

By:

/s/ Heinz Schmid

 

Name:

Heinz Schmid

 

Title:

General Manager

 

Date:

February 21, 1996

 

 

MEDISORB TECHNOLOGIES INTERNATIONAL  L.P.

 

 

 

 

by:

Medisorb Technologies

 

 

International, Inc.,

 

 

its General Partner

 

 

 

By:

/s/ David R. Lohr

 

Name:

David R. Lohr

 

Title:

President

 

Date:

January 31, 1996

 

 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19

--------------------------------------------------------------------------------